Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the inclusion of our report of Royale Energy, Inc. (the “Company”) dated February 1, 2016, in the Annual Report on Form 10-K for the year ended December 31, 2015, of the Company and its subsidiaries, to be filed with the Securities and Exchange Commission. NETHERLAND, SEWELL & ASSOCIATES, INC. By:/s/ Danny D. Simmons Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas March 14, 2016 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients.The digital document is intended to be substantively the same as the original signed document maintained by NSAI.The digital document is subject to the parameters, limitations, and conditions stated in the original document.In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
